Citation Nr: 0503745	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  04-01 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected pension benefits.

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The appellant served in the Mississippi Army National Guard 
from December 1960 to December 1963.  This service included 
periods of active duty for training (ACDUTRA) from January 
28, 1961, to July 25, 1961, and from September 30, 1962, to 
October 23, 1962.  

This matter arises from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the appellant filed a request in January 
2004 that he be afforded a personal hearing at the RO before 
a veterans law judge (Travel Board).  A Travel Board hearing 
was scheduled for July 2004, and the appellant was provided 
notice of the same.  The appellant failed to report for his 
scheduled Travel Board hearing.


FINDINGS OF FACT

1.  The appellant served in the Mississippi National Guard, 
to include periods of ACDUTRA from January 28, 1961, to July 
25, 1961, and from September 30, 1962, to October 23, 1962; 
he had no active duty service.

2.  The appellant was not discharged or released from 
National Guard service as a result of a service-connected 
disability, and there is no competent evidence of any 
disability existing at the time of discharge.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), (21), (24), 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.6 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist 
claimants, and included an enhanced duty to notify and assist 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA has published 
regulations to implement many of the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Although the appellant is ultimately seeking a permanent and 
total rating for purposes of entitlement to a non-service-
connected disability pension, the Board does not reach the 
issue of the veteran's degree of disability in this appeal.  
The initial matter before the Board is whether he meets the 
basic eligibility requirement to receive a pension.  Unlike 
many questions subject to appellate review, the issue of 
whether the appellant has basic eligibility for non-service-
connected pension has an extremely narrow focus.  The Board 
notes that this case turns upon a legal matter pertaining to 
the status conferred by the veteran's service.  Medical 
records, examination reports, and the like are not pertinent 
to the present decision.

Regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the claimant 
is not entitled to the benefit as a matter of law.  38 C.F.R 
§ 3.159(d).  In fact, the U.S. Court of Appeals for Veterans 
Claims (Court) held in Mason v. Principi, 16 Vet. App. 129 
(2002), another case wherein the issue was whether the 
veteran had qualifying service for pension purposes, that 
"because the law as mandated by statute, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable."  The Board therefore concludes that there is no 
further action needed under the VCAA.



Analysis

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  An appellant meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see 
also 38 C.F.R. § 3.6, which defines active duty, ACDUTRA and 
INACDUTRA.

The appellant in this case maintains that he is entitled to 
VA non-service-connected disability pension benefits based on 
his Mississippi National Guard service.  He asserts he had 
sufficient active duty during a wartime period to meet the 
eligibility requirements.  He argues that he received his 
"orders" from the Federal government to report for duty, 
that he reported for said duty, and that the draft was 
occurring at that time.  The appellant also contends that VA 
failed to consider his service in the Army Reserves, which 
was during a wartime period.  

The threshold question that must be resolved in this appeal 
is whether the appellant served at least ninety days of 
active military service during a period of war.  The 
appellant must establish that he is a "veteran", as defined 
by VA laws and regulations, by a preponderance of the 
evidence.  Laruan v. West, 11 Vet. App. 80, 84 (1998), citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

In this case, official service records verify two periods of 
ACDUTRA.  The first period of ACDUTRA was from January 28, 
1961, to July 25, 1961.  The appellant's Form DD-214 clearly 
indicates he was released to the Mississippi Army National 
Guard following his completion of six months of active duty 
for training.  With respect to his second period of ACDUTRA, 
the appellant's Form DD-214 notes that he had 24 days of 
service (September 30, 1962 to October 23, 1962) that were 
not considered to be "active service."  Although he argues 
that he actively served with the Mississippi National Guard, 
the appellant does not offer any contradictory evidence as to 
there having been only two official periods of ACDUTRA.  The 
Board acknowledges that the appellant's first ACDUTRA period 
(January 28, 1961, to July 25, 1961) is a period of over 90 
days.  However, as stated above, 38 C.F.R. 
§ 3.6(b)(1) specifically exempts ACDUTRA from the definition 
of active duty.  The appellant's service with the Army 
Reserves from December 1963 to December 1966 is similarly 
excluded because there is no evidence that the veteran had 
active service during that time.

Even if the veteran's periods of ACDUTRA were found to be 
periods of "active service," the Board notes that neither 
period occurred during a defined period of war.  Wartime 
service for the Vietnam era begins on February 28, 1961, and 
ends on May 7, 1975, inclusive, in the case of a veteran who 
served in the Republic of Vietnam during that period.  The 
period begins on August 5, 1964, and ends on May 7, 1975, 
inclusive, in all other cases.  See 38 U.S.C.A. § 101(11) and 
(29) (West 2002); 38 C.F.R. § 3.2(f) (2004).  There is no 
evidence, nor is it otherwise contended, that the appellant 
served in Vietnam.

The official military sources have not verified any active 
duty service for the appellant.  The Board appreciates the 
appellant's arguments that he served honorably with the 
National Guard, and that he reported for his periods of 
ACDUTRA as ordered.  The Board emphasizes, however, that it 
is not free to disregard governing laws and regulations that 
define active duty.  Service verification acknowledges the 
dates the appellant reports serving in the National Guard, 
but clearly and unequivocally certifies no active duty 
service.  The Board 


must accept the service department's determinations.  See 38 
C.F.R. § 3.203 (2004); see also Venturella v. Gober, 10 Vet. 
App. 340, 341-342 (1997); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Therefore, based on the facts of this case the 
appellant is not shown to have had any active duty for the 
purposes of establishing pension eligibility.

The appellant is also not shown to have incurred any injury 
or disease during his verified ACDUTRA period or otherwise 
during his Mississippi National Guard service.  Indeed, the 
official service records include examination reports from the 
Mississippi National Guard.  All of the service medical 
evidence is negative for complaints, treatment, or diagnoses 
of chronic disability.  Although the appellant does not 
currently report that his discharge from Mississippi National 
Guard was the result of a service connected disability, the 
Board notes that he filed a claim for service connection for 
hernia, back, and hip disability in December 1997.  However, 
by a rating action dated in April 1998, the RO determined 
that service connection was not warranted because there were 
no findings of complaints, treatment, or diagnosis of a 
hernia or back or hip condition in service.  The veteran did 
not appeal this decision.  In other words, the evidence does 
not show that the appellant was released from his service 
with the Mississippi National Guard due to a service-
connected disability, or that the appellant had a service-
connected disability that would have warranted a discharge 
for disability at the time of his release from the National 
Guard.  

The Board therefore finds that the appellant's service does 
not meet the definition of active duty or active service 
under 38 U.S.C.A. § 101(21), (24) or otherwise meet any of 
the service eligibility criteria under 38 U.S.C.A. § 1521(a).  
The appellant is not a "veteran" as legally defined by 38 
U.S.C.A. § 101(2).  Accordingly, the evidence shows that the 
appellant has no qualifying military service that would 
render him eligible for non-service-connected pension.




ORDER

Basic eligibility for non-service-connected VA pension 
benefits is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


